UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7838


CARNELL RAY BYRD,

                  Petitioner - Appellant,

             v.

GENE JOHNSON, Director VDOC,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00206-JBF-TEM)


Submitted:    February 17, 2009             Decided:   March 9, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carnell Ray Byrd, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carnell Ray Byrd seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                               The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).

A    certificate     of    appealability          will      not    issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2006).         A   prisoner       satisfies       this

standard    by    demonstrating       that      reasonable        jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by    the      district        court       is    likewise        debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th     Cir.    2001).      We    have   independently        reviewed       the

record     and   conclude     that    Byrd       has   not    made     the    requisite

showing.      Accordingly, we deny a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We   dispense     with    oral     argument      because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              DISMISSED

                                            2